Citation Nr: 0706504	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  98-12 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability, evaluated as 10 percent disabling, 
prior to May 19, 2005.

2.  Entitlement to an increased rating for a cervical spine 
disability, evaluated as 20 percent disabling, from May 19, 
2005.

3.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected neck and right shoulder 
disabilities, then each evaluated as 10 percent disabling.  
This case was previously before the Board in December 2002 
and again in January 2005, and was remanded on each occasion 
for additional development of the record.  In a February 2006 
decision, the Board assigned a 20 percent rating for the 
veteran's cervical spine disability, and continued the 10 
percent evaluation assigned for his right shoulder 
disability.  By rating action later that month, the RO 
assigned May 19, 2005, as the effective date for the award of 
a 20 percent evaluation for the cervical spine disability. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
an Order dated August 9, 2006, granted a Joint Motion for 
Partial Remand (Joint Motion).  The case is again before the 
Board for appellate consideration.

In its January 2005 determination, the Board referred the 
issues of entitlement to service connection for a left 
shoulder disability on a secondary basis, and the claim for a 
total rating based on individual unemployability due to 
service-connected disability to the RO for appropriate 
action.  In addition, the Board noted that the RO had not 
adjudicated a claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2006).  It does not appear 
that the RO has addressed these matters and they are, 
accordingly, again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 19, 2005, the veteran's cervical spine 
disability was manifested by limitation of motion, without 
objective evidence of neurologic impairment.  

2.  The veteran's cervical spine disability is currently 
manifested by flexion of the cervical spine to more than 15 
degrees, but not greater than 30 degrees.  

3.  The veteran has not experienced any incapacitating 
episodes of his cervical spine disability.

4.  The veteran's right shoulder disability is manifested by 
tightness and limitation of motion.  He is able to raise his 
arm above the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability, prior to May 19, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (effective prior to September 26, 
2003), 5293 (as in effect prior to September 23, 2002, and 
effective from September 23, 2002, through September 25, 
2003), 5237, 5243 (effective from September 26, 2003), 5323 
(West 2002).

2.  A rating in excess of 20 percent, from May 19, 2005, for 
a cervical spine disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective from September 26, 2003).

3.  A rating in excess of 10 percent for a right shoulder 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in March 2002, January 2004, and February 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, new regulations for the evaluation of 
service-connected disabilities of the spine became effective.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  



Factual background

On VA examination in July 1997, the veteran related that he 
currently worked in heavy construction.  He said that his 
right shoulder pain began in 1984 during active service, but 
he could not recall any exact event or trauma which caused 
the condition.  He had been through multiple courses of 
physical therapy and pain medications but still experienced 
pain.  He reported that he had an arthroscopy in 1994.  The 
veteran also reported pain along his right trapezius with 
motion of his neck.  He said that his neck pain began after a 
motor vehicle accident in 1984.  He had physical therapy and 
multiple medications but continued to have right sided pain 
which he described as more muscle and bone.  He said that he 
had pain when moving his neck too quickly or when he strained 
to lift objects.  On physical examination, he had right 
shoulder elevation to 180 degrees with a positive impingement 
sign.  Sensation was completely intact.  The veteran had full 
strength of his rotator cuff with no evidence of a tear.  The 
right upper extremity had full range of motion at the elbow, 
wrist and shoulder on both sides.  An examination of the neck 
showed tenderness along the trapezius insertion into his 
clavicle.  The symptoms were exacerbated with provocative 
measures which stretched his trapezius.  No evidence of 
atrophy of his muscles was shown.  He had no pain with 
palpation of his cervical spine.  The veteran was able to 
extend 45 degrees actively and had full range of motion 
passively.  Rotation to both the left and right was 90 
degrees.  

X-ray studies of the right shoulder showed a well preserved 
joint space with no evidence of degenerative joint disease.  
AP and lateral views of the cervical spine revealed no 
evidence of degenerative joint disease or bony pathology and 
normal alignment.  The diagnostic conclusions included right 
shoulder pain with prior distal clavicle resection with 
possible acromioplasty.  It was noted that his pain was 
consistent with impingement type syndrome.  It was noted that 
with palpation, he had some diffuse pain in the 
acromioclavicular joint area.  The examiner indicated that 
the veteran's right shoulder disability was minor since he 
had good muscle strength and was able to work construction.  
The examiner also noted that his cervical muscle strain was 
essentially along his trapezius portion into his clavicle.  
The examiner indicated that the disability was minor and that 
with some job alteration it would not be a problem at all.

A March 2000 VA X-ray study of the veteran's right shoulder 
noted a cystic lesion at lateral end of clavicle with 
deformity, possibly representing an old trauma.

A May 2000 VA radiology report shows degenerative arthritic 
changes of the acromioclavicular joint with questionable old 
traumatic change.

A June 2000 VA neurology record reflects that the veteran 
reported a history of cervical degenerative joint diseases 
since 1983 as well as acromioclavicular joint degeneration. 
The veteran presented with progressively worsening neck pain 
and pain over the right deltoid.  It was noted that when he 
lifted his arms over his head he developed paresthesias in 
his right arm and all phalanges.  Neurological examination 
revealed decreased sensation in the C5 dermatomal 
distribution and diminished brachia and pectoral reflexes on 
the right.  The diagnostic impression was possible C5-6 
radiculopathy.  The veteran was instructed to wear a cervical 
collar and to avoid lifting heavy weights.

A July 2000 VA electrodiagnostic study reflected no motor 
weakness on physical examination.  The veteran's sensation to 
pinprick was intact and deep tendon reflexes were 2+ and 
symmetrical.  His right shoulder motion was slightly limited.  
Nerve conduction studies and electromyography studies were 
both within normal limits.  The diagnostic impression was 
that there was no electrical evidence of cervical 
radiculopathy at the present time.

An October 2001 VA medical record reflects that the veteran 
had longstanding neck and right shoulder pain which had 
failed conservative treatment.  His clinical and radiographic 
examinations were consistent with acromioclavicular joint 
arthritis.  His clinical examination was also consistent with 
severe neck and posterior shoulder pain.  The veteran 
underwent a right shoulder arthroscopy with subacromial 
decompression.  Surgical findings included a large spur on 
the inferior aspect of the distal clavicle and a spur along 
the anterior acromion.  The post-operative diagnosis was 
status post right shoulder arthroscopy with acromioclavicular 
joint arthrosis and impingement.

X-ray studies dated in December 2001 show moderate 
degenerative changes in the cervical spine, primarily at C5 
and C6-7.  Posterior osteophytes were noted at C5-6 causing 
narrowing of the neural foramin.

On VA examination conducted in April 2002, the veteran 
related that he had pain, weakness and stiffness of the right 
shoulder.  No swelling, heat, redness or fatigability of the 
right shoulder was noted.  He had flare ups of the joint 
disease when lifting objects, during cold weather or when 
lifting the arm or the shoulder.  It was noted that he 
underwent a right subacromial decompression of the right 
shoulder.  No subluxation of the right shoulder was shown.  
The veteran was not presently working but he used to work as 
a carpenter.  Physical examination of the right shoulder 
showed abduction and adduction of the right shoulder to 160 
degrees and 40 degrees with pain.  Flexion and extension 
produced pain at 60 degrees and 30 degrees respectively.  
Internal rotation was 45 degrees and external rotation was 
painful at 32 degrees.  The right shoulder joint was painful 
on motion.  There was limitation of the movement of the right 
shoulder.  No edema, effusion, redness, heat or instability 
of the right shoulder was shown.  There was guarding with 
movement of the right shoulder.  No ankylosis was present in 
the right shoulder.  The diagnoses included right subacromial 
decompression of the right shoulder with right shoulder 
surgery, twice, and painful limitation with movement of the 
right shoulder.

The veteran was seen in the VA neurosurgery clinic in 
December 2002 and it was indicated that he had limited range 
of motion of the neck.  No numbness was noted and he had some 
minimal trace 4+/5 weakness in the right biceps.  He had pain 
in his arms and shoulders, worse with flexion of the neck.  
Reflexes were 1+ and symmetric throughout, slightly brisker 
in the upper extremities.  A February 2003 VA neurosurgery 
record notes that the veteran complained of neck pain with 
marked limitation of motion.  On examination it was noted 
that he had no spasticity of the upper extremities.  Reflexes 
were all present.  His strength was excellent.  There was no 
sensory loss except that he experienced less on the left than 
on the right.  Limitation of motion of the neck was about 50 
percent hyperextension.  Forward flexion did not bother him.  
Rotation was about 75 percent of normal. It did not cause any 
radiculopathy.  It was reported that an X-ray study and 
magnetic resonance imaging showed significant abnormality at 
C6-7, with a protrusion disc, possible osteophytes.  The 
cervical spine was slightly straightened.  The midline 
protrusion was not causing any symptoms of radiculopathy, 
because the nerves were away further lateral from the 
protuberance of disc, osteophyte at C6-7.  It was stated that 
the veteran worked in heavy construction, lifting up to 200 
pounds every day.  It was noted that such work might well 
cause some muscular ligamentous and skeletal ligamentous 
problems, certainly in the future if he kept up this heavy 
lifting.

On VA examination in April 2004, the veteran indicated that 
with regard to his right shoulder he had pain, weakness with 
repetitive use and with elevation, stiffness, locking and 
fatigability.  The pain was chronic and daily.  He stated 
that he had no flare ups.  Precipitating factors for 
increased pain included weather, sleep and lifting more than 
40 pounds with his right arm.  In terms of functional 
impairment he gave up recreational baseball and football.  He 
said that he last worked in his job as a carpenter 12 months 
ago and left that job due to shoulder symptoms.  The examiner 
noted that the veteran was quite muscular and fit and there 
was a discrepancy between his subjective reports of 
impairment and the physical findings.  The veteran related 
that his right shoulder would occasionally go to sleep and he 
would get pins and needles sensations.  He had no recent 
episodes of dislocation or subluxation, and no inflammatory 
arthritis or constitutional symptoms.  The veteran was right 
hand dominant.  On physical examination, he was able to 
forward flex to 170 degrees and stopped due to tightness.  
Abduction was to 160 and stopped due to tightness and pain at 
the endpoint.  Internal rotation was 30 degrees and external 
rotation was 40 degrees.  The veteran reported pain over the 
triceps with this maneuver.  The examiner noted that the 
veteran had an essentially normal neurologic examination, 
grossly positive CT scan of the cervical spine and x-rays of 
the right shoulder, and near full range of motion.  No 
atrophy, weakness, incoordination or fatigability other than 
what was subjectively reported was attributable to the right 
shoulder or cervical spine.  No instances of prescribed bed 
rest have been recorded in his medical records.  The examiner 
related that it was unclear why the veteran ceased working 12 
months earlier as he looked quite fit and toned.  The 
diagnosis was mild muscle weakness, right upper extremity.

On VA examination in May 2005, the veteran complained of 
right shoulder pain.  He did not need any assistive device on 
the right shoulder such as a brace, cane or crutch.  The 
effect of the condition on the veteran's occupation was that 
he had a popping sensation on the acromioclavicular joint of 
the right shoulder when he lifted his arm above the shoulder, 
especially lifting heavy objects.  On physical examination, 
range of motion of the right shoulder was forward flexion up 
to 170 degrees, without pain.  Abduction of the right 
shoulder was 155 degrees without pain.  Internal rotation of 
the right shoulder was 40 degrees without pain and external 
rotation was 35 degrees without pain.  There were no 
additional limitations following repetitive use and there 
were no flare- ups.  No instability of the right shoulder was 
shown.  X-rays studies of the right shoulder showed a cystic 
lesion on the acromioclavicular joint.  The examiner noted 
that there was no incoordination, weakened movement or excess 
fatigability on resistance that has been found.  There was no 
functional impairment due to incoordination, weakened 
movement, or excess fatigability of the right shoulder.  
There was limitation of motion of the right shoulder due to 
tightness of the muscle of the right shoulder; however, no 
pain was noted.  The diagnoses included frozen right 
shoulder, rotator cuff tear of the right shoulder and cystic 
lesion of the acromioclavicular joint of the right shoulder.

On muscle examination, it was noted that the veteran had pain 
in the right deltoid muscle. No flare up or residual of the 
muscle injury was reported.  The exact muscles injured were 
the Group III muscles on the right deltoid.  Physical 
examination reflected no tendon damage and no bone, joint or 
nerve damage.  Muscle strength was 5/5.  There were a few 
muscle contractions felt in the right deltoid muscle on 
moving the muscle.  The diagnosis was right deltoid muscles 
strain.

On spine examination, it was noted that the veteran had neck 
pain with radiation of the pain to the right arm, forearm and 
hand.  The pain was described as moderately severe.  It was 
noted that lifting his arm above the shoulder gave rise to 
pain and the veteran also had pain in the neck when he tilted 
his head to the back or during side to side movement.  
Lifting weight of more than 30 pounds gave rise to neck pain 
with radiation of the pain to the right upper extremity with 
numbness of the 5th, 4th, and 3rd fingers.  No incapacitating 
episodes in the last 12 months were reported.  Range of 
motion of the neck reflected forward flexion to 20 degrees, 
extension to 25 degrees, lateral flexion to the right 
produced pain at 25 degrees and to the left at 30 degrees.  
Rotation to the right produced pain at about 45 degrees and 
rotation to the left produced pain at about 50 degrees.  The 
cervical joint was painful on motion.  No additional 
limitation of motion or any flare ups were shown.  No 
instability of the neck was shown.  The diagnosis was 
degenerative joint disease and disc disease of C5, C6, and 
C7.  The examiner noted that there was no ankylosis of the 
cervical spine.  No incoordination, weakened movement or 
excess fatigability of the neck on repeated movement was 
shown.  Cervical disc disease with radicular pain in the 
right upper extremity was noted.  The pain was described as 
mild to moderate.

The July 2005 VA electromyogram report reflected a normal 
nerve conduction and EMG examination.  It was noted that 
there was no evidence for median nerve entrapment in the arm 
and there was no electromyogram evidence of cervical 
radiculopathy.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

A.  Cervical spine

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  Diagnostic Code 5293 (as in effect 
prior to September 23, 2002).

A 30 percent evaluation will be assigned for severe 
limitation of motion of the cervical spine.  When the 
limitation of motion is moderate, a 20 percent evaluation 
will be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5290 (as in effect prior to 
September 26, 2003).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Those 
criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:



Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire cervical spine		
	40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.....				
					20 percent 

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of height of 50 percent or more of the height...10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

A 30 percent evaluation may be assigned for severe injuries 
to Muscle Group XXIII.  Function:  Movements of the head; 
fixation of shoulder movements.  Muscles of the side and back 
of the neck:  Suboccipital; lateral vertebral and anterior 
vertebral muscles.  When moderately severe, a 20 percent 
evaluation may be assigned.  When moderate, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5323.

The initial question is whether a rating in excess of 10 
percent is warranted prior to May 19, 2005.  The record 
reflects that the July 1997 VA examination demonstrated 
slight limitation of motion of the cervical spine and 
tenderness along the trapezius.  It is significant to point 
out that there was no atrophy of the muscles and the veteran 
experienced no pain with palpation of the cervical spine.  
The examiner specifically noted that there was no evidence of 
degenerative joint disease or any bony deformity.  He 
concluded that this was productive of a minor disability.  

The Board acknowledges that when the veteran was seen in the 
neurology clinic in June 2000, decreased sensation and 
diminished reflexes were present.  The examiner's impression 
was possible C5-6 radiculopathy, and he recommended an 
electromyogram.  That testing was conducted the following 
month, and there was no electrical evidence of cervical 
radiculopathy.  

The fact remains that under any of the criteria in effect 
during the veteran's appeal, there is no basis for a rating 
in excess of 10 percent for the cervical spine disability, 
prior to May 19, 2005.  In this regard, the Board observes 
that there is no clinical evidence of ankylosis or more than 
slight limitation of motion of the cervical spine.  
Similarly, the disc disease may not be characterized as 
productive of more than slight impairment, and he has not had 
any incapacitating episodes.  

The initial clinical evidence that supports the veteran's 
claim for a higher rating was shown at the time of the May 
19, 2005 VA examination.  The range of motion exhibited 
warrants the 20 percent rating that was assigned.  In order 
to assign a 30 percent rating pursuant to Diagnostic Code 
5237, forward flexion of the cervical spine must be to no 
more than 15 degrees.  As noted above, the May 2005 
examination revealed that forward flexion of the cervical 
spine was to 20 degrees.  Again, no incapacitating episodes 
have been demonstrated and, accordingly, there is no basis on 
which a higher rating may be assigned under Diagnostic Code 
5243.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The Board concedes that the 
May 2005 examination indicated that the veteran had pain with 
motion of the cervical spine.  However, it was specifically 
indicated that the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  The Board concludes, accordingly, 
that a higher rating is not warranted under these provisions.

The evidence supporting the veteran's claim consists 
essentially of his allegations regarding the severity of his 
cervical spine disability.  In contrast, the Board concludes 
that the medical findings on examination are of greater 
probative value.  The Board concludes, therefore, that the 
preponderance of the evidence is against that claim for a 
rating in excess of 10 percent prior to May 19, 2005, or a 
rating higher than 20 percent from May 19, 2005, for a 
cervical spine disability.

The Joint Motion directed that the Board consider the 
radicular pain noted on the May 2005 examination, as well as 
the Court's decisions in Powell v. West, 13 Vet. App. 31, 33-
34 (1999) and Hicks v. Brown, 8 Vet. App. 417, 420-421 
(1995).  

The Board observes that its February 2006 decision did note 
that the May 2005 examination revealed radicular pain of the 
right upper extremity.  It further observed that an 
electromyogram in July 2005 was normal.  The Board points out 
that an addendum to the electromyogram report established 
that there was no evidence of neuropathy due to the service-
connected neck disability.  The Board concludes, therefore, 
that there is no basis for a higher rating.  

In Powell, 13 Vet. App. 31, an examiner had specifically 
characterized the veteran's range of motion as severe.  No 
such conclusion has been made in this case, and the objective 
evidence in this case does not warrant a rating in excess of 
20 percent, from May 19, 2005.  While Hicks, 8 Vet. App. 417, 
suggests that the regulations mandate that painful motion of 
a major joint caused by degenerative arthritis is limited 
motion, even though a range of motion may be possible beyond 
the point where the pain begins, in this case, the examiner 
specifically found that the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  



B.  Right shoulder disability 

A 20 percent evaluation may be assigned for favorable 
ankylosis of the scapulohumeral articulation of the major 
extremity, abduction to 60 degrees, can reach mouth and head.  
Diagnostic Code 5200.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level or at the shoulder level.  When the 
limitation of motion is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

A 30 percent evaluation may be assigned for recurrent 
dislocation of the humerus of the major extremity at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or for malunion of the humerus with marked 
deformity.  With infrequent episodes, and guarding of 
movement only at the shoulder level, a 20 percent evaluation 
may be assigned.  A 20 percent evaluation is also assignable 
for malunion of the humerus with moderate deformity.  
Diagnostic Code 5202.

A 20 percent rating is assignable for dislocation of the 
clavicle or scapula of the major extremity.  A 20 percent 
rating may also be assigned for nonunion of the clavicle or 
scapula with loose movement.  Without loose movement, a 10 
percent rating is assignable.  A 10 percent rating may also 
be assigned for malunion of the clavicle or scapula.  
Diagnostic Code 5203.

The evidence supporting the veteran's claim for a higher 
rating for his service-connected right shoulder disability 
includes his statements and some medical findings.  It is not 
disputed that, except for the July 1997 VA examination, which 
showed full range of motion of the right shoulder, all other 
examinations have documented the presence of limitation of 
motion.  However, his range of motion is at least to the 
shoulder level, and the clinical findings do not support a 
higher rating based solely on limitation of motion.  The 
Board acknowledges that the veteran has reported pain on 
motion, and this was noted on the April 2002 VA examination.  
The Board emphasizes, however, that the April 2004 and May 
2005 VA examinations showed tightness on range of motion 
testing.  The veteran did report pain over the triceps during 
the April 2004 VA examination, apparently when performing 
internal rotation.  It is significant to point out that 
atrophy, weakness, incoordination, fatigability, weakened 
movement or instability has not been demonstrated.  No 
dislocation or subluxation has been reported, and the veteran 
is not on any medication for his right shoulder disability.  
In addition, the most recent VA examination disclosed no 
bone, joint or nerve damage, and muscle strength was 5/5.  No 
additional limitations were described following repetitive 
use of the right shoulder.  The Board concludes, accordingly, 
that the medical findings on repeated examinations are of 
greater probative value than the veteran's subjective 
complaints.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating for 
a right shoulder disability.  In reaching this determination, 
the Board has considered the provisions of DeLuca, 8, Vet. 
App. 202, and all appropriate Diagnostic Codes, but the 
absence of incoordination, weakened movement or excess 
fatigability precludes a higher rating under these 
provisions.

Similarly, the Board finds that consideration of Powell, 113 
Vet. App. 31, or Hicks, 8 Vet. App. 417 does not support a 
higher rating.  The veteran does not have severe limitation 
of motion of the right shoulder, and recent examinations have 
not even demonstrated that the veteran experiences pain on 
motion of the right shoulder.  The Board reiterates its 
conclusion that a higher rating is not warranted.  

C.  Extraschedular considerations

In the March 2002 statement of the case, the RO considered 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected cervical spine 
or right shoulder disabilities present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Although the veteran is currently unemployed, the record does 
not demonstrate that either disability has produced marked 
interference with employment or that he has required any 
recent hospitalization for it.  The Board acknowledges that 
when he was seen at a VA outpatient treatment clinic in 
February 2003, it was noted that the veteran worked in heavy 
construction and that it might be causing some muscular 
ligamentous and skeletal ligamentous problems.  In addition, 
the April 2004 VA examination noted that he had stopped 
working 12 months earlier due to his shoulder.  At that time, 
the examiner commented that although the veteran was not 
working, he was quite muscular and fit.  He subsequently 
commented that it was not clear why the veteran had stopped 
working.  The Board is unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

A rating in excess of 10 percent for a cervical spine 
disability, prior to May 19, 2005, is denied.

A rating in excess of 20 percent, from May 19, 2005, is 
denied.

An increased rating for a right shoulder disability is 
denied.



____________________________________________
	D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


